Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 1 of 7




                         EXHIBIT 1
      Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 2 of 7




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                                  CASE NO. 6:20-cv-00128-ADA-JCM
       Plaintiff,

v.
                                                  JURY TRIAL DEMANDED
GOOGLE LLC,

       Defendant.


        PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT
     GOOGLE LLC’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

       Defendant Google LLC’s (“Defendant” or “Google”) Reply Brief (Dkt. No. 24),

contains multiple legal arguments not included in its original Motion to Dismiss (Dkt.

No. 11). First, Google incorrectly argues the Supreme Court’s recent decision in

Thryv, Inc v. Click-To-Call Techs., LP (“Thryv”)1 bars Plaintiff CyWee Group Ltd.’s

(“Plaintiff” or “CyWee”) fraud claim. Second, Google mistakenly claims that this

Court must consider equitable factors only in cases of offensive issue preclusion. Both

of these arguments are as fundamentally flawed as they are new. Accordingly, CyWee

files this Sur-Reply to respond to these two new arguments.2

       I.     THE THRYV DECISION DOES NOT ADDRESS THE ISSUES OF
              THIS CASE

       The Thryv case did not address fraudulent conduct before the PTAB. Rather,

the Thryv case addressed the direct appealability of the PTAB’s decision to institute



1140 S. Ct. 1367 (2020).
2Google also raises several other arguments that have already been addressed in CyWee’s Response
(Dkt. No. 23). Accordingly, CyWee does not rehash them.

PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 1
     Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 3 of 7




an IPR proceeding. Id. at 1366. The instant case is not a direct appeal of the PTAB’s

institution decision, nor is the instant case a collateral attack on the PTAB’s decision.

Rather, this case is about Google’s fraudulent conduct and misrepresentations it

made to the PTAB and CyWee in order to literally hijack a case from a judge and jury

in Texas in order to have it heard instead by an unconstitutionally appointed panel

of administrative patent judges, where Google felt it enjoyed an advantage because

its former in-house counsel created the system and hired the APJs.

       As discussed in CyWee’s Response, a party may be subject to state law tort

liability for conduct before the USPTO when its “conduct amounted to fraud or

rendered the [] process a sham.” Hunter Douglas, Inc. v. Harmonic Design, Inc., 153

F.3d 1318, 1336 (Fed. Cir. 1998) overruled on other grounds by Midwest Indus. v.

Karavan Trailers, Inc., 175 F.3d 1356 (Fed. Cir. 1999) (en banc). Nothing in the Thryv

decision overturned or abrogated the “fraud or sham” exception created under Hunter

Douglas. Intentionally leaving out time-barred real parties-in-interest from its

mandatory disclosures to CyWee and the PTAB is such a fraud or sham.

       The Thryv decision further supports the need for this Court to exercise

jurisdiction. Without any direct review of the PTAB’s institution decision, Google

seeks to reap the benefits of its intentional fraudulent conduct, while also seeking to

evade any culpability for its fraud. CyWee does not ask this Court to adjudicate a

question of patent law. Rather, CyWee seeks to hold Google liable for its fraudulent

misrepresentations. Therefore, CyWee’s claim fits squarely within the Hunter

Douglas “fraud or sham” exception.



PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 2
     Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 4 of 7




       II.    THE COURT IS REQUIRED TO CONSIDER EQUITABLE
              FACTORS PRIOR TO INVOKING ISSUE PRECLUSION

       Google’s attempt to distinguish offensive and defensive issue preclusion is

without merit. Federal courts have long abandoned the requirement of mutuality and

distinctions between offensive and defensive issue preclusion. Allen v. McCurry, 449

U.S. 90, 94–95 (1980); see also Parklane Hosiery Co. v. Shore, 439 U.S. 322, 331 n.16

(1979) (“[T]here is no intrinsic difference between ‘offensive’ as distinct from

‘defensive’ issue preclusion.”). Instead of focusing on rigid rules of mutuality or

parsing offensive issue preclusion from defensive issue preclusion, “one general

limitation the Court has repeatedly recognized is that the concept of collateral

estoppel cannot apply when the party against whom the earlier decision is asserted

did not have a ‘full and fair opportunity’ to litigate that issue in the earlier case.”

Allen, 449 U.S. at 95; see also Fin. Acquisition Partners LP v. Blackwell, 440 F.3d 278,

284 (5th Cir. 2006) (citing Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387,

391 (5th Cir. 1998)). The fundamental concept of fairness is consistent with issue

preclusion’s roots as an equitable doctrine. Nations v. Sun Oil Co. (Delaware), 705

F.2d 742, 744 (5th Cir. 1983). “[T]his Court need not determine whether offensive or

defensive collateral estoppel is involved here because precedent illustrates that

fairness is always an appropriate factor when considering collateral

estoppel.” Watts v. XL Sys., L.P., No. CIV.A. 1:06-CV-653LY, 2008 WL 5731945, at

*11 (W.D. Tex. July 2, 2008).

       Due to Google’s fraudulent misconduct, CyWee did not have a “full and fair

opportunity” to litigate any issues regarding Google’s real parties-in-interest before


PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 3
     Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 5 of 7




the PTAB because if Google had told the truth as it was statutorily required to do,

there would have been nothing for the PTAB to litigate. Google made fraudulent

misrepresentations to the PTAB to trick the PTAB into conducting the IPR in the

first instance. If Samsung and LG had been named as real parties-in-interests, or the

facts had been fully disclosed as required by statute, no IPR would have been

instituted, and no final written decision would have ever been issued. Google now

seeks to use issue preclusion as a shield to prevent any claims that challenge Google’s

knowing, intentional misconduct which the PTAB chose to ignore. Applying issue

preclusion in this case is fundamentally unfair, and equitable principles weigh

heavily against its application. Issue preclusion is intended to be a tool for judicial

economy, not a weapon to immunize fraudulent misconduct from judicial review.

Accordingly, this Court should exercise its discretion to decline to apply issue

preclusion.

       III.   CONCLUSION

       Google’s Motion to Dismiss is without merit and should be denied.

Alternatively, CyWee resurges its request to conduct jurisdictional discovery. The

discovery CyWee seeks will not only reveal where Google committed and directed its

fraud—Texas—but the fraud itself. That is why Google is seeking to smother this

case in its crib. The Court should not allow it.




PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 4
     Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 6 of 7



Dated: July 14, 2020                      Respectfully submitted,


                                          By: /s/ Michael W. Shore
                                             Michael W. Shore (Texas 18294915)
                                             mshore@shorechan.com
                                             Alfonso G. Chan (Texas 24012408)
                                             achan@shorechan.com
                                             Ari B. Rafilson (Texas 24060456)
                                             (application pending)
                                             arafilson@shorechan.com
                                             William D. Ellerman (Texas 24007151)
                                             wellerman@shorechan.com
                                             Corey M. Lipschutz (Texas 24099303)
                                             clipschutz@shorechan.com
                                             SHORE CHAN DEPUMPO LLP
                                             901 Main Street, Suite 3300
                                             Dallas, Texas 75202
                                             Tel: (214) 593-9110
                                             Fax: (214) 593-9111

                                          COUNSEL FOR PLAINTIFF
                                          CYWEE GROUP LTD.




PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 5
     Case 6:20-cv-00128-ADA-JCM Document 25-1 Filed 07/14/20 Page 7 of 7



                            CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on July 14, 2020.


                                              /s/ Michael W. Shore
                                              Michael W. Shore




PLAINTIFF’S SUR-REPLY IN OPPOSITION TO DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FIRST
AMENDED COMPLAINT                                                                    PAGE 6
